Exhibit 10.1

 

FOURTH AMENDMENT TO
CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of December 31, 2004, by JPMORGAN CHASE BANK, N.A., successor by merger
to Bank One, NA (Main Office Chicago), as Lender (the “Lender”); MAGNETEK, INC.,
a Delaware corporation (“MagneTek”) and MAGNETEK ADS POWER, INC., a Delaware
corporation and Subsidiary of MagneTek, as Borrowers; and MAGNETEK LEASING
CORPORATION, a Delaware corporation, MAGNETEK MONDEL HOLDING, INC., a Delaware
corporation, MAGNETEK NATIONAL ELECTRIC COIL, INC., a Delaware corporation and
MONDEL ULC, an unlimited liability corporation organized under the laws of Nova
Scotia, Canada, as Guarantors.

 

Recitals

 

A.                                   The Borrowers, the Guarantors and the
Lender have entered into a Credit Agreement dated as of August 15, 2003, as
amended by the First Amendment to Credit Agreement dated as of November 25,
2003, by the Second Amendment to Credit Agreement dated as of February 12, 2004,
and by the Third Amendment to Credit Agreement dated as of September 9, 2004 (as
amended, the “Credit Agreement”).  Capitalized terms used, but not defined, in
this Amendment which are defined in the Credit Agreement will have the meanings
given to them in the Credit Agreement.

 

B.                                     The Borrowers and the Guarantors desire
that the Lender: (i) waive certain Defaults and (ii) agree to certain amendments
to the Credit Agreement, all as contemplated by the terms, and subject to the
conditions, of this Amendment.

 

C.                                     The Lender is willing to waive such
Defaults and amend the Credit Agreement as contemplated by the terms, and
subject to the conditions, of this Amendment.

 

Statement of Amendment

 

In consideration of the mutual covenants and agreements and the conditions set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Lender, the
Borrowers, and the Guarantors hereby agree as follows:

 

1.                                       Waiver of Current Financial Covenant
Defaults. Based on financial information submitted by the Borrowers to the
Lender, Defaults (collectively, the “Current Covenant Defaults”) have occurred:
(i) under Section 6.29.2 of the Credit Agreement with respect to the Fixed
Charge Coverage Ratio for the Test Period ended September 26, 2004 (a required
1.25 to 1 opposite an actual result of a negative ratio), (ii) Section 6.29.3 of
the Credit Agreement with respect to the EBITDA Covenant for the Test Period
ended September 26, 2004 (a required $2,750,000 opposite an actual result of
($1,009,000)), and (iii) Section 6.34(c) of the Credit Agreement with respect to
the Operating Profit Covenant of TPG for the Test Period ended September 26,
2004 (a required maximum loss of ($1,250,000) opposite an actual result of

 

--------------------------------------------------------------------------------


 

($1,315,000)). The Loan Parties have requested that the Lender waive the Current
Covenant Defaults.  The Lender hereby waives the Current Covenant Defaults for
the specific periods indicated. The waiver provided in this Section 1 will not
apply to any other Default or Unmatured Default, whether past, present, or
future, including, without limitation, any violations of the above described
financial covenants as of dates other than that specifically referenced in this
Section 1. The waiver provided in this Section 1, either alone or together with
other waivers which the Lender may give from time to time, shall not, by course
of dealing, implication or otherwise, obligate the Lender to waive any Default
or Unmatured Default, past, present or future, other than those specifically
waived by this Amendment, or reduce, restrict or in any way affect the
discretion of the Lender in considering any future waiver requested by the
Borrowers or any of the other Loan Parties.

 

2.                                       Amendments to the Credit Agreement.

 

2.1                                 The definition of “Reserves” in Section 1.1
of the Credit Agreement is hereby amended in its entirety by substituting the
following in its stead:

 

“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain (including reserves resulting from any
Defaults, for cost testing, aged credits, accrued and unpaid interest on the
Secured Obligations, Banking Services Reserves, reserves for rent at locations
leased by any Loan Party and for warehousemen’s and bailee’s charges, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Rate Management Transactions, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.  Without limiting the generality of the forgoing,
Borrowers expressly agree that Reserves include (a) a reserve for the amount
then due and owing to Lender or an Affiliate of Lender under the Equipment
Leases, as determined by Lender from time to time, (b) a reserve for Lender’s
automated clearinghouse exposure as it respects Borrowers, as determined by
Lender from time to time and (c) a fixed availability reserve in the amount of
Seven Million Dollars ($7,000,000) (the “Availability Reserve”).

 

2.2                                 Section 6.29.2 of the Credit Agreement is
hereby amended in its entirety by substituting the following in its stead:

 

6.29.2.               Minimum Fixed Charge Coverage Ratio. The Borrowers will
not permit the Fixed Charge Coverage Ratio (“Fixed Charge Coverage Ratio
Covenant”) for any Test Period ending on the dates set forth below to be less
than the ratio set forth below opposite such Test Period ending on such date:

 

2

--------------------------------------------------------------------------------


 

 

Test Period

 

Minimum Fixed Charge
Coverage Ratio

 

 

 

 

 

Fiscal Quarter beginning March 28, 2005 and ending on June 26, 2005

 

1.250:1.0

 

 

 

 

 

Four Consecutive Fiscal Quarters ending September 26, 2006 and each Four
Consecutive Fiscal Quarters thereafter

 

1.250:1.0

 

 

2.3                                 Sections 6.29.3 and 6.29.4 of the Credit
Agreement each is hereby amended in their entirety by substituting the following
in their stead:

 

6.29.3. Minimum EBITDA. The Borrowers shall not permit Consolidated EBITDA
(“EBITDA Covenant”) to be less than the amounts set opposite the Test Periods
set forth below:

 

Test Period

 

Minimum EBITDA

 

 

 

 

 

Fiscal Quarter beginning March 28, 2005 and ending on June 26, 2005

 

$

1,050,000

 

 

 

 

 

Four Consecutive Fiscal Quarters ending September 26, 2006 and each Four
Consecutive Fiscal Quarters thereafter

 

$

5,500,000

 

 

6.29.4. Minimum Availability. The Borrowers shall maintain, at all times and
under all circumstances, Availability of not less than $500,000 in the
aggregate; providedthat if Availability is less than $1,000,000 in the aggregate
for two consecutive Business Days (“Availability Condition”), then, within 30
days after each Availability Condition, the Borrowers will incur additional
unsecured Subordinated Indebtedness, unsecured Debt For Borrowed Money from SPA,
or cause equity to be contributed to MagneTek in cash in an aggregate amount at
least equal to $1,000,000 with respect to the occurrence of each such
Availability Condition.  Notwithstanding the foregoing, so long as the
Availability Reserve is in effect, Borrowers shall not be required to maintain
any minimum Availability under this Section 6.29.4.

 

2.4                                 Section 6.34(a) of the Credit Agreement is
hereby amended in its entirety by substituting the following in its stead:

 

3

--------------------------------------------------------------------------------


 

(a)                 ICG:

 

Test Period

 

Minimum Operating Profit of ICG

 

 

 

 

 

Fiscal Quarter beginning March 28, 2005 and ending on June 26, 2005

 

$

2,325,000

 

 

 

 

 

Four Consecutive Fiscal Quarters ending September 26, 2006 and each Four
Consecutive Fiscal Quarters thereafter

 

$

7,000,000

 

 

3.                                       Reaffirmation of Security.  The
Borrowers, Guarantors and the Lender hereby expressly intend that this Amendment
shall not in any manner (i) constitute the refinancing, refunding, payment or
extinguishment of the Obligations evidenced by the existing Loan Documents; (ii)
be deemed to evidence a novation of the outstanding balance of the Obligations;
or (iii) affect, replace, impair, or extinguish the creation, attachment,
perfection or priority of the Liens on the Collateral granted pursuant to the
Loan Documents evidencing, governing or creating a Lien on the Collateral.  The
Borrowers and Guarantors ratify and reaffirm any and all grants of Liens to the
Lender on the Collateral as security for the Obligations, and the Borrowers and
Guarantors acknowledge and confirm that the grants of the Liens to the Lender on
the Collateral: (a) represent continuing Liens on all of the Collateral, (b)
secure all of the Obligations, and (c) represent valid, first and best Liens on
all of the Collateral except to the extent, if any, of the Permitted Liens.

 

4.                                       Representations.  To induce the Lender
to accept this Amendment, the Borrowers and the Guarantors hereby represent and
warrant to the Lender as follows:

 

4.1                                 Each Borrower and Guarantor has full power
and authority to enter into, and to perform its obligations under, this
Amendment, and the execution and delivery of, and the performance of its
obligations under and arising out of, this Amendment have been duly authorized
by all necessary corporate action.

 

4.2                                 This Amendment constitutes the legal, valid
and binding obligations of each Borrower and Guarantor enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.

 

4.3                                 Each of the Borrower’s and each of the
Guarantor’s representations and warranties contained in the Loan Documents are
complete and correct as of the date of this Amendment (other than a
representation or warranty that is stated to relate solely to an earlier date)
with the same effect as though such representations and warranties had been made
again on and as of the date of this Amendment, subject to those changes as are
not prohibited by, or do not constitute a Default under, the Loan Documents.

 

4

--------------------------------------------------------------------------------


 

4.4                                 No Default or Unmatured Default has occurred
and is continuing, other than the Current Covenant Defaults specified under
Section 1 of this Amendment.

 

6.                                       Costs and Expenses; Fee.  The Borrowers
will promptly on demand pay or reimburse the Lender for the reasonable costs and
expenses incurred by the Lender in connection with this Amendment.  The
Borrowers will pay to the Lender an amendment and waiver fee in the amount of
$25,000 upon Borrowers’ and Guarantors’ execution of this Amendment.

 

7.                                       Release.  The Borrowers and the
Guarantors hereby release the Lender from any and all liabilities, damages and
claims arising from or in any way related to the Loans or any of the Loan
Documents, other than such liabilities, damages and claims which arise after the
execution of this Amendment.  The foregoing release does not release or
discharge, or operate to waive performance by, the Lender of its express
agreements and obligations stated in the Loan Documents on and after the date of
this Amendment.

 

8.                                       Continuing Effect of Credit Agreement.
 Except as expressly amended hereby, all of the provisions of the Credit
Agreement are ratified and confirmed and remain in full force and effect.

 

9.                                       One Agreement; References; Fax
Signature.  The Credit Agreement, as amended by this Amendment, will be
construed as one agreement.  All references in any of the Loan Documents to the
Credit Agreement will be deemed to be references to the Credit Agreement as
amended by this Amendment.  This Amendment may be signed by facsimile
signatures, and if so signed, (i) may be relied on by each party as if the
document were a manually signed original and (ii) will be binding on each party
for all purposes.

 

10.                                 Captions.  The headings to the Sections of
this Amendment have been inserted for convenience of reference only and shall in
no way modify or restrict any provisions hereof or be used to construe any such
provisions.

 

11.                                 Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be an original but all of
which together shall constitute one and the same instrument.

 

12.                                 Entire Agreement.  This Amendment, together
with the Credit Agreement and the other Loan Documents, sets forth the entire
agreement of the parties with respect to the subject matter of this Amendment
and supersedes all previous understandings, written or oral, in respect of this
Amendment.

 

13.                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles).

 

14.                                 Reaffirmation of Guaranties.  The Guarantors
hereby each reaffirm their respective Guaranty and acknowledge and agree that no
Guarantor is released from its obligations under its Guaranty by reason of this
Amendment and that the obligations of the

 

5

--------------------------------------------------------------------------------


 

Guarantors under their respective Guaranties extend to the Credit Agreement and
the other Loan Documents as amended by this Amendment.  This reaffirmation of
Guaranty shall not be construed, by implication or otherwise, as imposing any
requirement that the Lender notify or seek the consent of any of the Guarantors
relative to any past or future extension of credit, or modification, extension
or other action with respect thereto, in order for any such extension of credit
or modification, extension or other action with respect thereto to be subject to
the Guaranties, it being expressly acknowledged and reaffirmed that the
Guarantors have under each respective Guaranty consented, among others things,
to modifications, extensions and other actions with respect thereto without any
notice thereof or consent thereto.

 

15.                                 Other Documents.  With the signing of this
Amendment, the Borrowers and Guarantors will deliver to the Lender such other
documents, instruments, and agreements deemed necessary or desirable by the
Lender to effect the amendments to the Borrowers’ credit facilities with the
Lender contemplated by this Amendment.

 

[REMAINDER INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Guarantors have executed this
Amendment to be effective as of the date set forth in the opening paragraph of
this Amendment.

 

 

THE BORROWERS:

 

 

 

MAGNETEK, INC.

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, Executive Vice
President and Chief Financial Officer

 

 

 

MAGNETEK ADS POWER, INC.

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

THE GUARANTORS:

 

 

 

MONDEL ULC

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

MAGNETEK MONDEL HOLDING, INC.

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

MAGNETEK LEASING CORPORATION

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

 

 

MAGNETEK NATIONAL ELECTRIC COIL, INC.

 

 

 

By:

/s/ David P. Reiland

 

 

 

David P. Reiland, President

 

7

--------------------------------------------------------------------------------


 

Accepted at Cincinnati, Ohio,
as of December 31, 2004

 

 

 

JPMORGAN CHASE BANK, N.A.

 

(successor by merger to Bank One, NA (Main Office Chicago))

 

 

 

 

 

By:

/s/ Jeffrey W. Swartz

 

 

 

Jeffrey W. Swartz, Vice President

 

 

8

--------------------------------------------------------------------------------